Title: Peter A. Guestier to Thomas Jefferson, 12 July 1815
From: Guestier, Peter August
To: Jefferson, Thomas


          Sir Baltimore July 12th 1815—
          I have in my possession a Small box Containing Seeds directed to you, this box is from france, I would have forwarded it should I not have been afraid of its having miscaried, please to give me your directions about it, and I Shall make it a duty to follow them
          Permit me Sir to Subscribe myself with the Greatest Respect
          Your most humble ServantP. A. Guestier
        